FILED
                                                                               November 8, 2021
                            STATE OF WEST VIRGINIA                              EDYTHE NASH GAISER, CLERK
                                                                                SUPREME COURT OF APPEALS
                          SUPREME COURT OF APPEALS                                  OF WEST VIRGINIA




In re K.T. and H.B.

No. 21-0139 (Kanawha County 20-JA-403 and 20-JA-416)



                              MEMORANDUM DECISION


        Petitioner Mother E.H., by counsel Edward L. Bullman, appeals the Circuit Court of
Kanawha County’s January 13, 2021, order terminating her parental rights to K.T. and H.B. 1 The
West Virginia Department of Health and Human Resources (“DHHR”), by counsel Patrick
Morrisey and S.L. Evans, filed a response in support of the circuit court’s order. The guardian ad
litem (“guardian”), Jennifer R. Victor, filed a response on the children’s behalf in support of the
circuit court’s order. On appeal, petitioner argues that the circuit court erred in denying her an
improvement period and terminating her parental rights.

        This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision affirming the circuit court’s order is appropriate under Rule 21
of the Rules of Appellate Procedure.

        In August of 2020, the DHHR filed a child abuse and neglect petition alleging that
petitioner engaged in multiple acts of violence in the presence of her then three-year-old son,
K.T. The DHHR alleged that petitioner was arrested for malicious wounding earlier in August of
2020 after stabbing a minor female in the face with a steak knife in the presence of K.T. The
DHHR alleged that petitioner asserted that she took this action in self-defense after a group of
people, including the minor female, came to her apartment door and threatened her. According to
the DHHR, petitioner admitted to other incidents of violence with tenants of her apartment
building, and that these incidents also occurred in the presence of the child. The DHHR alleged

       1
        Consistent with our long-standing practice in cases with sensitive facts, we use initials
where necessary to protect the identities of those involved in this case. See In re K.H., 235 W.
Va. 254, 773 S.E.2d 20 (2015); Melinda H. v. William R. II, 230 W. Va. 731, 742 S.E.2d 419
(2013); State v. Brandon B., 218 W. Va. 324, 624 S.E.2d 761 (2005); State v. Edward Charles
L., 183 W. Va. 641, 398 S.E.2d 123 (1990).



                                                1
that petitioner also admitted to domestic violence during prior relationships. Upon an
investigation of the home, the DHHR noted “a lot of destruction,” including several holes in the
apartment walls. The DHHR concluded that petitioner demonstrated a lack of impulse control
and unresolved mental health issues that threatened the welfare of the child. The DHHR also
alleged that petitioner was previously involved in an abuse and neglect proceeding in 2012,
resulting in the placement of H.B. in the sole custody of the child’s biological father. The DHHR
alleged that petitioner had failed to provide the child with any financial support since she was
placed with her father.

       Petitioner waived her preliminary hearing, and the circuit court ordered the DHHR to
provide petitioner remedial services, including random drug screening, adult life skills and
parenting classes, supervised visitation with K.T., counseling, bus passes, and a parental fitness
evaluation. Further, upon petitioner’s testimony that she had not visited H.B. in two years, the
court ordered that she have no visitation with the child until her parental fitness evaluation was
completed.

        The circuit court convened for an adjudicatory hearing in October of 2020, and petitioner
stipulated to the allegations that she engaged in fights in the presence of the children, that she
had an anger control problem that caused her to abuse the children, and that she had mental
health issues without effective treatment. The circuit court accepted petitioner’s stipulation and
adjudicated her as an abusing parent. Petitioner moved for a post-adjudicatory improvement
period, and the circuit court held that motion in abeyance. The court ordered that the DHHR
continue to provide petitioner remedial services. Finally, the circuit court admitted into evidence
a DHHR court summary in which the DHHR reported that petitioner tested positive for
marijuana five different times in September of 2020. Due to petitioner’s positive drug screens,
she had not been permitted to visit K.T.

        In December of 2020, the circuit court held the final dispositional hearing. The court
admitted a DHHR summary prepared in advance of the hearing. The DHHR reported that
petitioner’s parental fitness evaluation had been completed. During the evaluation, petitioner
minimized the referral incidents, stating that she “stabbed somebody . . . that’s it.” She also
stated, regarding an incident where she attacked an ex-boyfriend while K.T. was present, “it
wasn’t like I left [K.T.] in the park without anybody. He was watched by two grown women.”
The evaluator opined that petitioner’s history of unstable interpersonal relationships, self-
destructive behavior, periods of intense anger, and self-harmful behavior was indicative of
borderline personality disorder, which is “known to be pervasive in nature and difficult to treat.”
Ultimately, the evaluator issued a “poor” prognosis that petitioner could obtain minimally
adequate parenting. The DHHR reported that petitioner tested positive for marijuana through
October of 2020 and did not visit with K.T. until November of 2020. K.T. reportedly reacted
negatively to visitation with petitioner, exhibiting poor speech, toileting accidents, and tantrums.
Finally, the DHHR reported that during a December of 2020 multidisciplinary team (“MDT”)
meeting, it notified petitioner that the DHHR and the guardian sought to terminate her parental
rights. Petitioner reacted by “screaming and yelling to the point of incoherence.” After the MDT
meeting, petitioner threatened suicide and posted details of the proceedings to social media,
violating the circuit court’s prior orders regarding confidentiality.



                                                 2
        A DHHR case worker testified that petitioner continued to display the same erratic
behaviors that resulted in the removal of the children. According to the DHHR worker, petitioner
asserted at the MDT meeting that she would continue to participate in services despite the
DHHR’s recommendation to terminate her parental rights. The DHHR worker testified, however,
that petitioner ceased participation in all services. The DHHR worker further testified that
petitioner was “extremely emotional” during visitations with K.T. and became upset with the
child when he would not call her “mommy.” The worker also stated that H.B. is “terrified” of
petitioner and does not want to see her.

        Petitioner testified that she was upset during visitation with K.T. but disputed that she
was aggressive toward the child. Petitioner acknowledged that she had a problem with anger and
her emotions that affected her ability to care for the children. She explained that she “thought
[she] was doing very well” prior to the MDT meeting, but the meeting caused her to have a
“manic episode.” She stated that she planned to go to a mental hospital and “get on the proper
medication.” When asked why she was not taking medication, she testified that her mood
stabilizer was causing her to be depressed.

        Ultimately, the circuit court found that petitioner failed to participate adequately in
services and failed to benefit from the services provided. The court observed that petitioner
failed to obtain and maintain employment and independent housing. It found that petitioner’s
psychological evaluation was “very troubling” and indicated a poor prognosis for attaining
minimally adequate parenting. Further, the court found that petitioner’s behavior was impulsive
and erratic, and that petitioner failed to comply with her medication regimen. The circuit court
concluded that there was no reasonable likelihood that the conditions of abuse and neglect could
be substantially corrected in the near future and that termination of petitioner’s parental rights
was necessary for the welfare of the children. Petitioner now appeals the circuit court’s January
13, 2021, order that denied her motion for an improvement period and terminated her parental
rights to the children. 2

       The Court has previously held:

              “Although conclusions of law reached by a circuit court are subject to de
       novo review, when an action, such as an abuse and neglect case, is tried upon the
       facts without a jury, the circuit court shall make a determination based upon the
       evidence and shall make findings of fact and conclusions of law as to whether
       such child is abused or neglected. These findings shall not be set aside by a
       reviewing court unless clearly erroneous. A finding is clearly erroneous when,
       although there is evidence to support the finding, the reviewing court on the entire
       evidence is left with the definite and firm conviction that a mistake has been


       2
         K.T.’s father’s parental rights were also terminated below. According to the parties, the
permanency plan for K.T. is adoption by a relative. The permanency plan for H.B. is to remain in
the custody of her nonabusing father.




                                                3
       committed. However, a reviewing court may not overturn a finding simply
       because it would have decided the case differently, and it must affirm a finding if
       the circuit court’s account of the evidence is plausible in light of the record
       viewed in its entirety.” Syl. Pt. 1, In Interest of Tiffany Marie S., 196 W.Va. 223,
       470 S.E.2d 177 (1996).

Syl. Pt. 1, In re Cecil T., 228 W. Va. 89, 717 S.E.2d 873 (2011).

        On appeal, petitioner argues that the circuit court erred in denying her motion for an
improvement period and terminating her parental rights. According to petitioner, she
demonstrated the ability to successfully comply with the terms of an improvement period and
had “reached a level of functioning sufficient to care for her children.” She asserts that the
evidence shows that she was cooperating with counseling and other services designed to help her
learn to manage her anger. Petitioner argues that it was not until she was informed that the
DHHR and the guardian sought to terminate her parental rights based on the parental fitness
evaluation that she ceased participation in services. She further argues that the parental fitness
evaluation should not have outweighed her evidence of actual compliance during the
proceedings.

        West Virginia Code § 49-4-610(2)(A) and (B), which governs post-adjudicatory
improvement periods, requires the parent to file “a written motion requesting an improvement
period” and “demonstrate[], by clear and convincing evidence, that [they are] likely to fully
participate in the improvement period.” It is well established that “West Virginia law allows the
circuit court discretion in deciding whether to grant a parent an improvement period.” In re
M.M., 236 W. Va. 108, 115, 778 S.E.2d 338, 345 (2015); see also In re Tonjia M., 212 W. Va.
443, 448, 573 S.E.2d 354, 359 (2002) (holding that a circuit court has the discretion to deny a
motion for an improvement period when no improvement is likely).

        Here, we agree with the circuit court that petitioner failed to prove by clear and
convincing evidence that she was likely to fully participate in an improvement period. At the
time of the dispositional hearing, petitioner had ceased participation in remedial services. By
petitioner’s own admission on appeal, she “quit participating in services and again used drugs.”
She asserts that by the time of the dispositional hearing, “she had decided to try again and work
on her anger issues if given a chance”; however, she did not present any evidence to this effect.
Rather, she admitted below and on appeal that she ceased participation in services. To the extent
that she asserts that the recommendation of the DHHR and the guardian had some effect on her
decisions, this only serves to underscore petitioner’s erratic and impulsive behavior, which put
her children at risk in her care. Critically, the granting of an improvement period is the purview
of the circuit court—not the parties. We find no error in the circuit court’s denial of petitioner’s
improvement period considering her decision to not participate in services prior to the
dispositional hearing.

       Further, we find no error in the circuit court’s termination of petitioner’s parental rights.
Pursuant to West Virginia Code § 49-4-604(c)(6), a circuit court may terminate a parent’s
parental rights upon finding that “there is no reasonable likelihood that the conditions of neglect
or abuse can be substantially corrected in the near future” and when termination of parental

                                                 4
rights is necessary for the welfare of the children. Notably, West Virginia Code § 49-4-604(d)(3)
provides that there is no reasonable likelihood that the conditions of neglect and abuse can be
substantially corrected when

       [t]he abusing parent or parents have not responded to or followed through with a
       reasonable family case plan or other rehabilitative efforts of social, medical,
       mental health, or other rehabilitative agencies designed to reduce or prevent the
       abuse or neglect of the child, as evidenced by the continuation or insubstantial
       diminution of conditions which threatened the health, welfare, or life of the
       child[ren].

As explained above, petitioner failed to follow through with a reasonable family case plan
designed to reduce the abuse and neglect of the children when she ceased participating in the
remedial services offered by the DHHR. Furthermore, petitioner admitted that she did not
comply with her medication regimen, even though her plan to improve was to “get on the proper
medication.” Despite petitioner’s bold assertions on appeal that she “was never given a chance,”
the DHHR provided her remedial services throughout the proceedings. She failed to avail herself
of those services and continued to exhibit the erratic and impulsive behaviors that existed at the
beginning of the proceedings. Moreover, termination of petitioner’s parental rights was in the
children’s best interests. H.B. was reportedly afraid of petitioner, and petitioner admitted to
having no contact with the child for two years. Also, then three-year-old K.T. reacted poorly to
visitations with petitioner and exhibited negative behaviors following those visitations. This
Court has held that “[c]ourts are not required to exhaust every speculative possibility of parental
improvement . . . where it appears that the welfare of the child will be seriously threatened.”
Cecil T., 228 W. Va. at 91, 717 S.E.2d at 875, syl. pt. 4 (citation omitted). Considering
petitioner’s failure to improve upon the conditions of neglect and abuse despite the provision of
services, we find no error in the circuit court’s ultimate decision to terminate petitioner’s parental
rights.

       For the foregoing reasons, we find no error in the decision of the circuit court, and its
January 13, 2021, order is hereby affirmed.

                                                                                           Affirmed.

ISSUED: November 8, 2021


CONCURRED IN BY:

Chief Justice Evan H. Jenkins
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice John A. Hutchison
Justice William R. Wooton




                                                  5